internal_revenue_service number release date index number ------------------------------------------------ ---------------------------- --------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b3 plr-123750-05 date date legend taxpayer ------------------------------------------------------------------------------------------------- ----------------------- trusts --------------------------------------------------------------------- date -------------------------- dear ---------------- this letter responds to your letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a ruling that the single employer plans described below are not the same as or substantially_similar to arrangements described in notice_95_34 1995_1_cb_309 and identified in notice_2004_67 2004_1_cb_600 as listed transactions under sec_1_6011-4 of the income_tax regulations facts taxpayer sponsors and markets to various employers arrangements that taxpayer represents are single employer welfare_benefit plans to provide death long- term care post-retirement medical severance and other welfare benefits for their respective eligible employees the single employer plans the single employer plans are funded through trusts that include a separate sub-account for each employer’s plan so that the assets of a sub-account are held for the exclusive benefit of the employees of that employer each employer’s plan is accounted for separately and benefits are paid from the employer’s segregated pool of assets each employer files a form_5500 for its own plan no amounts revert to the employer and no employer is plr-123750-05 entitled to refunds of amounts contributed investment gains and losses forfeitures expenses and mortality are determined on a single-employer basis the single employer plans do not purport to be a 10_or_more_employer_plan exempt from the sec_419 and sec_419a deduction limits nor is an employer’s deduction for contributions to the single employer plan based on a claim that the single employer plans are a 10_or_more_employer_plan described in sec_419a previously taxpayer had sponsored and marketed plans that claimed to satisfy the 10_or_more_employer_plan exception under sec_419a by corporate resolution dated date a date that is later than date taxpayer claims to have amended the plans such that each would be an aggregation of single employer plans contributions would be based directly upon the experience of the individual employers and the plans would no longer meet the requirements of a 10_or_more_employer_plan law sec_419 and sec_419a provide deduction limits for contributions paid_or_accrued by an employer to a welfare_benefit_fund sec_419a provides that sec_419 and sec_419a shall not apply in the case of any welfare_benefit_fund which is part of a 10_or_more_employer_plan but only if the plan does not maintain experience-rating arrangements with respect to individual employers sec_419a provides that for purposes of sec_419a the term 10_or_more_employer_plan means a plan ----- i ii to which more than employer contributes and to which no employer normally contributes more than percent of the total contributions contributed under the plan by all employers sec_1_6011-4 provides that in general every taxpayer that has participated in a reportable_transaction and who is required to file a tax_return must attach a disclosure statement to its return for the taxable_year sec_1_6011-4 provides that a reportable_transaction is a transaction described in any of sec_1_6011-4 through the term transaction includes all of the factual elements relevant to the expected tax treatment of any investment_entity plan or arrangement and includes any series of steps carried out as part of a plan sec_1_6011-4 provides that a listed_transaction is a transaction that is the same as or substantially_similar to one of the types of transactions that the internal plr-123750-05 revenue service irs has determined to be a tax_avoidance transaction and identified by notice regulation or other form of published guidance as a listed_transaction sec_1_6011-4 provides that the term substantially_similar includes any transaction that is expected to obtain the same or similar types of tax consequences and that is either factually similar or based on the same or similar tax strategy receipt of an opinion regarding the tax consequences of the transaction is not relevant to the determination of whether the transaction is the same as or substantially_similar to another transaction further the term substantially_similar must be broadly construed in favor of disclosure in notice_2004_67 the service identified transactions described in notice_95_34 as listed transactions for purposes of sec_1_6011-4 the service had previously identified these transactions as listed transactions in notice_2003_76 2003_2_cb_1181 notice_2001_51 2001_2_cb_190 and notice_2000_15 2000_1_cb_826 notice_95_34 is entitled tax problems raised by certain trust arrangements seeking to qualify for exemption from sec_419 the opening paragraph of that notice states that taxpayers and their representatives have inquired as to whether certain trust arrangements qualify as multiple employer welfare_benefit funds exempt from the limits of sec_419 and sec_419a and that the service is issuing the notice to alert taxpayers and their representatives to some of the significant tax problems that may be raised by these arrangements the notice continues by discussing the sec_419a exception for or more employer plans and the legislative_history of that exception notice_95_34 describes some of the arrangements claiming to meet the sec_419a exception in addition to the claim by the promoters that the arrangements satisfy the 10_or_more_employer_plan requirements some of the other factual elements of the arrangements described in notice_95_34 include the existence of a_trust providing benefits such as life_insurance disability and severance_pay benefits that invests in cash_value life_insurance contracts on the lives of the covered employees large employer contributions relative to the cost of the amount of term_insurance that would be required to provide the death_benefits under the arrangement the use of the cash values within the insurance contracts owned by the trust to pay benefits other than death_benefits separate_accounting of the assets attributable to the contributions made by each subscribing employer determination of an employer’s contributions or its employees’ benefits in a way that insulates the employer to a significant extent from the experience of other subscribing employers and the provision of benefits to most participants whether or not there has been an occurrence of an unanticipated future event solely for purposes of this ruling it is assumed that some or all of the factual elements described in this sentence may be present in the single employer plan arrangements plr-123750-05 finally notice_95_34 discusses some of the reasons these arrangements and similar arrangements do not satisfy the requirements of the sec_419a exemption among other reasons discussed in the notice the described arrangements may be in fact separate plans maintained for each employer or they may maintain experience- rating arrangements with respect to the individual employers as separate plans or as plans that maintain prohibited experience-rating the arrangements do not qualify for the 10_or_more_employer_plan exception from the sec_419 and sec_419a deduction limits conclusion based on the facts submitted and representations made we conclude that the single employer plans are not the same as or substantially_similar to the listed_transaction described in notice_95_34 except as specifically set forth above we express no opinion concerning the federal tax consequences of the above described facts under any other provision of the internal_revenue_code moreover this ruling does not address the issue of whether the single employer plans are the same as or substantially_similar to the transactions identified as listed transactions in notice_2007_83 2007_2_cb_960 or whether the plans prior to the amendment to become single employer plans were the same as or substantially_similar to the listed_transaction described in notice_95_34 this ruling does not address whether there are disclosure requirements under sec_1_6011-4 for persons participating in the single employer plans or disclosure or list maintenance requirements under sec_6111 or sec_6112 respectively with respect to advisors to the single employer plans this ruling does not address whether there are disclosure or list maintenance requirements for any person with respect to the plans prior to the amendment to become single employer plans this ruling also does not address the income_tax consequences to participating employers and covered employees resulting from the amendment to the plans to become single employer plans or whether the deductions are allowable under sec_419 and sec_419a for contributions to the single employer plans in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-123750-05 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely s tara p volungis senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
